Citation Nr: 0415839	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The appellant has reported that her husband served with the 
United States Armed Forces from November 1940 to his date of 
death in October 1944.

In December 2001, the VA Manila Regional Office (RO) denied 
the appellant's request for death benefits.  The appellant 
did not initiate an appeal.  In February 2002, the appellant 
filed a second request for VA death benefits.  In March 2003, 
the RO denied the appellant's request for death benefits.  


FINDINGS OF FACT

1.  In a December 2001 letter, the RO notified the appellant 
that she was not eligible for VA death benefits based on the 
service department's certification that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces; the appellant 
did not initiate an appeal.

2.  Additional evidence received since the RO's December 2001 
decision is duplicative of previously considered evidence, or 
is new to the record but does not bear directly and 
substantially upon the question of whether the appellant has 
met the basic eligibility requirements for VA death benefits, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 2001 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has not been received since the 
December 2001 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the appellant filed her initial claim for VA 
death benefits in November 2000 and was advised of her rights 
under the VCAA in a letter issued in September 2001, prior to 
the initial determination dated in December 2001.  In 
February 2002, the appellant filed a claim to reopen, which 
was denied in March 2003.  The appellant was notified of her 
rights under the VCAA in October 2003.  The appellant was not 
provided with a VCAA notice prior to the March 2003 denial of 
VA death benefits.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the Board finds that additional 
notice is not required by the facts of this particular case.  
The only issue before the Board is whether the appellant's 
spouse had qualifying service for the benefits sought.  The 
record includes service department verification of the 
appellant's husband's service.  Because qualifying service 
and how it may be established are outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations. Because this case turns 
entirely upon legal criteria, and there is no dispute as to 
the factual predicate, there is no indication of any further 
evidentiary development which would be pertinent.  There is 
no further factual development, whether performed by the 
appellant or by VA, that could show that the appellant is 
eligible for VA death benefits.  Moreover, the appellant was 
notified of her rights under the VCAA in a letter issued in 
October 2003.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that the appellant filed her 
initial claim for VA benefits in November 2000, claiming that 
her husband served in the United States Armed Forces, from 
November 1940 until his death in October 1944.  This 
information was forwarded to the U.S. Army Adjutant General's 
office for verification.  In November 2001, an official of 
that office certified that "[s]ubject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

In support of her initial claim, the appellant submitted a 
Certification from the Asst Adjutant General dated in May 
1977, which contained the appellant's husband's name, title, 
infantry number and that he was on beleaguered status from 
December 1941 to May 1942, was missing from May 1942 to 
October 1944, and his presumed date of death was in October 
1944.  The Certification also noted that arrears were paid 
from March 1942 to October 1944.  The appellant also 
submitted an Affidavit from two neighbors, attesting that the 
appellant married her husband in March 1940, and 
correspondence from the Registrar of Marriages which noted 
the records of marriages from September 1936 to December 1942 
were destroyed, and, therefore, unavailable.

In December 2001, the RO denied the appellant's claim for VA 
death benefits on the basis that her husband lacked the 
necessary military service for basic eligibility.  She was 
notified of, but did not appeal, the adverse determination.

In February 2002, the appellant filed another claim of 
entitlement to VA death benefits.  In support of her claim, 
the appellant submitted a non-certified copy of a document 
entitled "Certification" from "General Headquarters, Armed 
Forces of the Philippines, Office of the Asst Adjutant 
General," dated August 2002, which identified her husband as 
a private and provided that he was paid arrears in pay from 
March to June 1942, and July 1942 to October 1944.  It also 
noted his presumed date of death as October 1944.  The other 
documentation submitted was duplicative of the documents 
noted hereinabove.  

In March 2003, the RO denied the appellant's claim for VA 
death benefits on the basis that her husband lacked the 
necessary military service to render her basically eligible.  
In August 2003, the service department certified, again, that 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."

II.  Laws and Regulations

The Board notes here that it is not entirely clear whether 
the RO viewed the appellant's current claim as a claim to 
reopen or a de novo claim.  Even if the RO determined that 
new and material evidence was received to reopen the claim, 
or that an entirely new claim was received, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The appellant 
has had the opportunity to present evidence and argument in 
support of her appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to her.  Bernard, 4 Vet. App. at 392-94.

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002).  The appellant's claim to 
reopen was received in February 2002. Therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA death benefits 
on the basis that he was a "veteran."  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 
38 U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 30, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. § 3.6(c), (d) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2003).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 
2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. 
App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).

III.  Analysis

In December 2001, the RO denied the appellant's claim of 
entitlement to VA death benefits.  The RO concluded that the 
criterion of "veteran" for purposes of entitlement to VA 
benefits was not met and the appellant was not eligible for 
VA death benefits.  As the appellant did not appeal, the RO's 
determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).  The evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the issuance of the December 2001 RO 
determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  Because new and material evidence has not been 
submitted, the claim for eligibility for VA benefits cannot 
be reopened.

As indicated above, the evidence added to the record since 
the December 2001 determination includes affidavits and 
certifications.  The Board finds that the certification and 
affidavits are duplicative of previously considered evidence.  
Although the August 2002 certification submitted with the 
claim to reopen is new, it contains duplicative information 
contained in the certification dated in May 1977.  None of 
the evidence submitted bears directly or substantially upon 
the matter under consideration, which is basic eligibility 
for VA death benefits.  Such an issue turns on the nature of 
the military service of the appellant's husband.

Specifically, the documents submitted by the appellant in 
support of her claim fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department and do not constitute valid evidence of service.  
Therefore, these documents may not be accepted by the Board 
as verification of her husband's service for the purpose of 
receiving VA death benefits.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).

Overall, the evidence submitted since the final December 2001 
decision is not new and does not bear directly and 
substantially upon the question of whether the appellant has 
met the basic eligibility requirements for VA death benefits, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the appellant has not 
presented new and material evidence to reopen her claim of 
basic eligibility for VA death benefits.  38 C.F.R. 
§ 3.156(a) (2003).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of basic eligibility for VA disability benefits, the 
appeal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



